DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 78 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 04/26/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
3.	 Claims 1-19 are allowed.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 is allowable over the prior art of record because none of the references of record teaches or renders obvious the combination of all elements as claimed (emphasis added).

	A method for eye tracking in a surgical robotic system, comprising: tracking a gaze of a user facing a display of a user console of a surgical robotic system thereby producing a measured gaze point of the user; detecting that the user is interacting with the system thereby producing a detected user interaction; in response to the detected user interaction, determining an expected gaze point on the display of the user console at the time of the detected user interaction; in response to the detected user interaction, determining whether the measured gaze point at the time of the detected user interaction is within an acceptable threshold of the expected gaze point without prompting the user; and in response to determining the measured gaze point is within the acceptable threshold of the expected gaze point, continuing said tracking the gaze of the user without performing an eye tracking calibration.
 Claim 10 is allowable over the prior art of record because none of the references of record teaches or renders obvious the combination of all elements as claimed (emphasis added).
A method for calibrating eye tracking in a surgical robotic system, comprising: generating a measured gaze by a process for tracking a gaze of a user facing a display of a user console of a surgical robotic system; detecting a user action to the system; in response to detecting the user action, determining an expected gaze of the user at the time of detecting the user action; in response to detecting the user action, determining whether a mismatch has occurred without prompting the user, wherein a mismatch has occurred if the measured gaze of the user at the time of detecting the user action is outside a first threshold and within a second threshold of the expected gaze; and in response to a determination of a mismatch, adjusting one or more parameters used by the process for tracking the gaze until the process produces the expected gaze.

Claim 15 is allowable over the prior art of record because none of the references of record teaches or renders obvious the combination of all elements as claimed (emphasis added).
A device for calibrating eye tracking in a surgical robotic system, comprising: a camera to capture images of the face of a user while the user is looking at a display of a user console of a surgical robotic system; a memory having instructions stored therein; and one or more processors to execute the instructions to detect a user action by the user, based on the detected user action, determine an expected gaze of the user at the time of the detected user action, track a gaze of the user using an eye tracking algorithm that receives as input the images from the camera and uses a plurality of eye tracking calibration parameters, determine whether the tracked gaze of the user at the time of the detected user action is within an acceptable threshold of the expected gaze, and continue tracking the gaze of the user without changing any of the plurality of eye tracking calibration parameters, in response to a determination that the tracked gaze is within the acceptable threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN MORALES whose telephone number is (571)270-5797. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN MORALES/
Patent Examiner
Art Unit 2624


/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691